Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors QA Holdings, LP: We consent to the incorporation by reference in the registration statement (No. 333-171333) on Form S-8 of QA Holdings, LP (the Predecessor) of our report dated April 30, 2009, with respect to the consolidated statements of operations, changes in owners’ equity and cash flows for the year ended December 31, 2008, which report is incorporated by reference into the Form 8-K of QR Energy, LP dated November 22, 2011. /s/ KPMG LLP Houston, Texas November 22, 2011
